Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I in the reply filed on 08/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fujiwara (JP2011-202086). 	Regarding claim 1, Fujiwara discloses “an ink composition (paragraph 1) comprising:  	titanium oxide particles having an average particle size of 0.1 µm or more and 0.4 µm or less (KR-310);  	hollow resin particles having an average particle size of 1.0 µm or more and 2.0 µm or less (paragraph 15);  	a polysaccharide (paragraph 20: xanthum gum); and  	water (paragraph 24);  	wherein the titanium oxide particles and the hollow resin particles are negatively charged (paragraph 20: since this is an alkali solution, the particles will be negatively charged).”: 	Regarding claim 2, Fujiwara further discloses “wherein the hollow resin particles are devoid of a colouring material adsorbed thereto (paragraph 15).”  Examiner notes that the particles are not disclosed as having any colouring material adsorbed thereto.  Therefore, absent any evidence to the contrary, it is assumed that there is not any coloring material adsorbed on the particles. 	Regarding claim 3, Fujiwara further discloses “wherein the hollow resin particles contain styrene-acrylic copolymer particles (paragraph 15).” 	Regarding claim 4, Fujiwara further discloses “wherein the titanium oxide particles have an oil absorption of 29 g/100 g or more and 35 g/100 g or less (paragraph 14: KR-310; see Applicant’s specification at paragraph 49).”   	Regarding claim 5, Fujiwara further discloses “comprising:  	5.0 wt % or more and 40.0 wt % or less of the titanium oxide particles (paragraph 16); and  	5.0 wt % or more and 20.0 wt % or less of the hollow resin particles (paragraph 16).” 	Regarding claim 6, Fujiwara further discloses “further comprising a surfactant (paragraph 24: surface tension reducing agents).” 	Regarding claim 8, Fujiwara further discloses “further comprising a film-forming resin (paragraph 18).” 	Regarding claim 9, Fujiwara further discloses “wherein the film-forming resin contains at least one of an acrylic resin or a polyester resin (paragraph 18).” 	Regarding claim 10, Fujiwara further discloses “wherein the polyester resin is a saturated polyester resin (paragraph 18).” 	Regarding claim 11, Fujiwara further discloses “further comprising a colouring material (paragraph 22).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara 	Regarding claim 7, Fujiwara discloses all that is claimed, as in claim 6 above, including that a surface tension reducing agents (surfactants) can be included (paragraph 24), but is silent as to the type of surface tension reducing agent, leaving the choice up to one having ordinary skill in the art.  Examiner takes Official Notice that, at the time of the filing of the application, silicone active agents were common and well-known surfactants.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use a silicone active agent because it known in the art to be suitable as a surfactant.  See MPEP §2144.07. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853